Melvin Mayfield, Judge, dissenting. I dissent from the majority decision affirming the trial court’s dismissal of the appellants’ claim seeking to recover attorney’s fees under the terms of a guaranty agreement. The trouble with the trial court’s dismissal is that it was done in violation of the rules of procedure as interpreted by the appellate courts of Arkansas, and without any findings of fact, conclusions of law, or stated reason for the court’s action. The majority opinion sets out the trial court’s order which simply states that this matter came on for a hearing with the only issue involved being the question of appellants’ right to attorney’s fees. The order then states that the parties had filed a document entitled “Stipulated Facts,” that appellants had filed a “Motion for Summary Judgment,” and concludes with the announcement the the court finds the motion for summary judgment should be denied and appellants’ claim for attorney’s fees should be dismissed. I agree with the majority opinion that the trial court was correct in holding that the motion for summary judgment should have been denied, but I do not agree that the trial court was correct in summarily dismissing the appellants’ claim. Ark. R. Civ. P. 56(d) sets out the procedure to be followed if a motion for summary judgment is not granted. Briefly stated the procedure is for the trial court to determine “what material facts exist without substantial controversy” and make an order specifying those facts and “upon the trial of the action, the facts so specified shall be deemed established, and the trial shall be conducted accordingly.” See Fausett Company v. Rand, 2 Ark. App. 216, 619 S.W.2d 683 (1981). Here, however, the court denied the appellants’ motion for summary judgment and then just dismissed the claim they had filed seeking to recover attorney’s fees under a guaranty agreement. The dismissal was made without any findings of fact or conclusions of law as contemplated by Ark. R. Civ. P. 52(a) and despite the fact that this court has held that Ark. R. Civ. P. 56 does not authorize the trial court “to summarily dismiss a complaint where there are matters before the court that show there is an issue of fact to be decided.” Maas v. Merrell Associates, Inc., 13 Ark. App. 240, 244, 682 S.W.2d 769 (1985). In Griffin v. Monsanto Company, 240 Ark. 420, 400 S.W.2d 492 (1966), the Arkansas Supreme Court reversed a trial court dismissal of a complaint and stated: If a complaint states a cause of action our code of procedure does not permit the defendant to single out a fact essential to the plaintiffs case, file affidavits denying that fact, and on the strength of those affidavits seek an order dismissing the action without a trial on the merits. 240 Ark. at 421-22. The supreme court then treated the pleading that asked that the complaint be dismissed as a motion for summary judgment, found the motion should have been denied, and reversed the trial court’s dismissal of the complaint. In Findley Machinery Co. v. Miller, 3 Ark. App. 264, 625 S.W.2d 542 (1981), the Arkansas Court of Appeals relied upon Griffin to reverse a trial court’s dismissal of a complaint on an oral motion, made in chambers just prior to the start of a trial, claiming that a written contract attached to the complaint was an agreement for sale and purchase and not a lease. And in the recent case of Battle v. Harris, 298 Ark. 241, 766 S.W.2d 431 (1989), the Arkansas Supreme Court said: We first note that Rule 12(b)(6) provides for the dismissal of a complaint for failure to state facts upon which relief can be granted. . . . Here, the trial court made no mention of treating the appellee’s Rule 12(b)(6) motion as one for summary judgment. Therefore, in considering a motion for judgment on the pleadings for failure to state facts upon which relief can be granted under ARCP 12(b)(6), the facts alleged in the complaint are treated as true and viewed in the light most favorable to the party seeking relief. McAllister v. Forrest City St. Imp. Dist., 274 Ark. 372, 626 S.W.2d 194 (1981). 298 Ark. at 243-44. In view of the established procedure as shown by the cases cited above, it seems clear to me that the trial court erred in the present case when it denied the appellants’ motion for summary judgment and then simply dismissed their cause of action without trial, further hearing, findings of fact, conclusions of law, or stated reason of any kind. Nor do I agree that it is enough to say, as does the majority opinion, that “the appellants chose to rest on their motion for summary judgment.” Nowhere does the record state that they rested on that motion. The trial court’s judgment does not so state and neither party makes that contention in the briefs filed in this court. In addition, the trial court’s judgment does not state that the case was submitted upon what the judgment called a document entitled “Stipulated Facts.” To assume this case was submitted on that stipulation is to engage in sheer speculation. In fact, it would seem more logical to assume that the stipulation was filed for the court’s consideration when passing upon the motion for summary judgment filed the same day the stipulation was filed. However, on appeal, the appellants argue only that they were entitled to summary judgment. While I agree with the majority decision that appellants’ motion should not have been granted, that does not mean the trial court should have simply dismissed appellants’ cause of action. But since appellants ask no other relief, I would remand this matter to the trial court. If, in fact, the appellants chose to rest on their motion for summary judgment, or the parties agreed to submit the case upon the “Stipulated Facts,” the trial court can make such a finding and dispose of the case accordingly. Otherwise, the case would simply be in the trial court for further proceedings. Rogers, J., joins in this dissent.